IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA
IN RE AMERICAN GROWERS INSURANCE            )
COMPANY,                                    ) Civil 8:08-CV-410
                                            )
        In Liquidation,                     )
__________________________________________)
GRANITE REINSURANCE COMPANY,                )
LTD, A Barbados Corporation                 )
                                            )
        Plaintiff,                          )
v.                                          )
                                            )
STATE OF NEBRASKA, ex. rel.                 )
ANN M. FROHMAN, DIRECTOR OF                 )
INSURANCE OF THE STATE OF                   )
NEBRASKA, in her capacity as Liquidator of  )
AMERICAN GROWERS INSURANCE                  )
COMPANY, in liquidation and FEDERAL CROP )
INSURANCE CORPORATION, a corporation        )
within the United States Department of      )
Agriculture; RISK MANAGEMENT AGENCY, )
an agency of and within the United States   )
Department of Agriculture,                  )
                                            )
        Defendants.                         )
__________________________________________)

ORDER ON PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF TIME
  TO RESPOND TO THE UNITED STATES OPPOSITION AND BRIEF IN
           OPPOSITION TO THE MOTION FOR REMAND

        Granite Reinsurance Company, Ltd. (“Granite Re”) has moved, filing no. 38, for
an extension of time to respond to the United States Department of Agriculture, FCIC
and RMA’s Opposition and Brief in Opposition to Motion for Remand. The Court finds
that the Motion is unopposed and should be granted. Granite Re therefore may file its
reply brief on or before May 22, 2009.

       DATED: May 14, 2009.                       BY THE COURT

                                                  s/   David L. Piester
                                                  David L. Piester

                                                  United States Magistrate Judge